Citation Nr: 1735336	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-02 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a skin condition, Stevens-Johnson syndrome (SJS), and an eye condition, claimed as due to VA care, or lack of proper care, at the Fayetteville, Arkansas VAMC.

2.  Entitlement to service connection for residuals of head trauma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran; Veteran's Spouse


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to April 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  A June 2011 rating decision denied entitlement to compensation under 38 U.S.C. § 1151, and a December 2013 rating decision denied entitlement to service connection for residuals of head trauma.

In June 2014, the Veteran testified at Travel Board hearing before the undersigned Veterans Law Judge, a transcript of which has been associated with the claims file.

The issue of entitlement to compensation under 38 U.S.C. § 1151 for a skin condition, Stevens-Johnson syndrome (SJS), and an eye condition was previously before the Board in February 2015, at which time it was remanded for further development.

Regarding the issue of entitlement to service connection for residuals of head trauma, the RO sent the Veteran a statement of the case in February 2015.  The Veteran submitted a timely substantive appeal in April 2015, which included a request for a videoconference hearing at the RO.  The Board observes that the RO has not certified this issue to the Board.  The Veterans Appeals Control and Locator System (VACOLS) does not document receipt of the Veteran's timely April 2015 substantive appeal, and it shows that the appeal was closed due to the Veteran's failure to respond to the statement of the case.  Accordingly, it appears that the RO is no longer taking action on this issue.  In light of the foregoing, the Board will accept jurisdiction over this issue and will remand the claim below for any indicated procedural and evidentiary development, as well as to schedule the Veteran for a videoconference Board hearing.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issues on appeal.

Entitlement to Compensation under 38 U.S.C. § 1151 

The Veteran contends that he was negligently prescribed the medication Lamictal (lamotrigine) by VA medical staff on October 2, 2008, and that he suffered residuals from the medication, to include skin rash, SJS, and an eye condition.  Specifically, the Veteran asserts that after being prescribed Lamictal for non-service connected PTSD, he developed a rash, trouble breathing, and vision problems.  The Veteran contends that he reported these problems to VA treatment providers on several occasions in October 2008, but the drug was not discontinued until October 31, 2008.  The Veteran further contends that the drug caused him to develop numerous health problems, leading to a November 2008 hospitalization, and that his VA health care providers should have discontinued the drug when he first started to complain about the side effects.  

The record reflects that the Veteran sought to establish care at the Fayetteville VAMC in September 2008.  At that time, he gave a past medical history of shortness of breath and depression.  After an October 2, 2008, initial mental health intake, the Veteran was diagnosed with PTSD and prescribed Lamictal.  An October 17, 2008 VA mental health treatment note shows that the Veteran "called yesterday with a rash on his neck to discuss whether to stay on the Lamictal."  It was noted that the Veteran was only taking 50mg and that he was supposed to increase his dose that night.  The Veteran was advised that he was responsible to monitor the rash and discontinue Lamictal if the rash increased.  The Veteran's dose was held at 50mg until the Veteran's next appointment on October 22, 2008.  On October 22, 2008, the Veteran reported that his rash was "completely gone," and he was advised to increase his dose to 75mg the next night.  

An October 30, 2008 VA psychiatry telephone encounter note shows that the Veteran was "having problems with meds...he has a rash around his eye and on his skin."  The next day, a VA clinical pharmacist contacted the Veteran by phone.  The Veteran reported that he had a rash on his face and neck and that he had blurry vision.  He reported that the rash and visual problems "have gotten progressively worse as he has increased his dose."  The Veteran was advised to stop Lamictal immediately and report to the Fayetteville VAMC emergency room as soon as possible for an evaluation for possible SJS.  An October 31, 2008 VA emergency department note shows that the Veteran was seen to rule-out SJS.  The Veteran reported a rash on his back and face, as well as blurred vision and decreased energy.  After examination, the emergency department physician indicated that "this probably does represent a mild drug eruption" but that the Veteran "does not have Stevens-Johnson syndrome."  The Veteran was prescribed a short course of prednisone and advised to see optometry in a week if his blurry vision continued.  

During a November 5, 2008 VA mental health visit, the Veteran reported continuing visual problems in the left eye, to include triple vision.  The Veteran was referred to the emergency department for his visual problems.  A November 5, 2008 VA eye clinic note shows that the Veteran reported a rash after using Lamictal.  He reported that the rash "got on left side of face and into his eye and down side of neck" and that now "vision in left eye is blurry and is getting worse."  After an eye examination, the Veteran was diagnosed with "dense nuclear cataract each eye, consistent with visual acuities and apparent myopic shift...[r]apid onset possibly related to medications vs. sudden awareness."  

A November 12, 2008 VA primary care note shows that the Veteran was seen to follow-up from his November 5, 2008, emergency room visit.  He reported blurred vision and irregular heartbeat since his allergic reaction to Lamictal.  On examination, the Veteran's heartbeat was regular.  He was advised to return to the clinic as needed.  

On November 13, 2008, the Veteran was admitted to a private hospital after presenting to the emergency department with shortness of breath and chest pains.  On admission, the assessment included pneumonia, COPD, and chest pain.  A November 17, 2008 discharge summary shows that the Veteran's final diagnoses included "possible allergic reaction to lamotrigine."  

Subsequent private optometry records show that the Veteran reported a history of SJS and that he underwent cataract surgery on his left eye in March 2009 and on his right eye in May 2009.  

In a January 2011 statement, the Veteran reported that during his November 2008 private hospitalization, he was told by doctors that he had SJS.  He also indicated that during his last VA eye examination in January 2011, it was found that there was again "something growing on [his] left eye."  

Treatise information regarding the drug Lamictal (lamotrigine) associated with the claims file shows that it is used for treating seizures.  

During the June 2014 hearing, the Veteran testified that he still had a skin rash.  He also testified that his VA optometrist recently told him that he had a fungus in his eyes.  The Veteran's representative questioned why the Veteran was prescribed an anti-seizure medication.  

In the February 2015 Board remand, the AOJ was directed to provide the Veteran with a VA examination and obtain a medical opinion as to whether the Veteran developed additional disability in connection with the VA prescription of Lamictal.  Specifically, the examiner was asked to offer the following opinions (1) whether the Veteran developed any additional disability in connection with the VA prescription of Lamictal (lamotrigine) and (2) if so, whether the additional disability was proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the treatment, or whether the outcome of the treatment was an event not reasonably foreseeable.  The examiner was also asked to specifically address the contention that the Veteran should not have been prescribed Lamictal (lamotrigine) for the condition for which he was treated. 

In an April 2015 VA opinion, proffered based on review of the claims file only and without examination of the Veteran, a VA physician opined that "the treatment the Veteran received through the VA healthcare system has not resulted in additional disability due to carelessness, negligence, lack of proper skills, error in judgment or similar instance of fault on the part of the VA."  The examiner noted that the Veteran was found not to have SJS when he was seen in the VA emergency department on October 31, 2008.  The examiner also noted that the Veteran was diagnosed with cataracts in November 2008, but stated that "there is not identification of the cataracts with the medication Lamotrigine stated by the optometrist."  The examiner further indicated that the "rash resolved," and that the Veteran's subsequent private hospitalization "clearly did NOT identify a reaction to Lamotrigine as cause for admission." (emphasis in original).  

The Board finds that the April 2015 VA opinion is inadequate to decide the Veteran's claim.  As an initial matter, the opinion does not comply with the February 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).  Specifically, the VA physician provided a medical opinion based only upon review of the available records, opting to use the Acceptable Clinical Evidence (ACE) process as an examination would "likely provide no additional relevant evidence."  However, a key component of a claim for compensation under 38 U.S.C.A. § 1151 is that an additional disability that is etiologically linked to VA treatment must be identified.  As discussed above, the Veteran has reported an ongoing rash and eye conditions.  The Board finds that the April 2015 VA opinion is inadequate inasmuch as the Veteran was not examined to determine any additional disability.  Additionally, the examiner did not address the contention that the Veteran should not have been prescribed Lamictal (lamotrigine) for PTSD because it is an anti-seizure medication.  

Moreover, some of the examiner's statements are inaccurate.  See Reonal v. Brown, 5 Vet. App. 458, 461   (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  In this regard, the examiner indicated that an allergic reaction to Lamictal was not identified as a possible cause of the Veteran's subsequent diagnosis of cataracts or his November 2008 hospitalization.  However, as noted above, the November 2008 VA optometry record shows that the rapid onset of the Veteran's cataracts was "possibly related to medications," and the November 2008 private discharge summary shows that the Veteran's final diagnoses included "possible allergic reaction to lamotrigine."  

Given the evidence of record, the Board finds that in order to properly adjudicate the claim further opinion must be sought to determine (1) whether the Veteran has additional disability related to the VA prescription of Lamictal, (2) if so, whether the contended course of treatment, lack of treatment, or delay in treatment by VA caused the Veteran's additional disability, and (3) whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  Accordingly, the Board finds it necessary to remand this matter to schedule the Veteran for a VA examination in order to obtain an adequate medical opinion that addresses these questions.

Additionally, as the record reflects that the Veteran receives ongoing VA treatment, any updated VA treatment records relevant to the Veteran's 38 U.S.C.A. § 1151 claim should be obtained and associated with the claims file.  

Entitlement to Service Connection for Head Trauma

As noted in the Introduction, the Veteran requested a Board hearing by live videoconference at the local RO in his April 2015 substantive appeal.  The RO did not schedule the requested hearing.  Thus, a remand is necessary to schedule the Veteran with a videoconference Board hearing.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.700.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records dated from January 2011 to the present.  The Veteran should also be afforded the opportunity to identify and/or submit any outstanding private treatment records relevant to his claim.

2. After all available records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination(s) to evaluate his claims for compensation pursuant to 38 U.S.C.A. § 1151.  The entire claims folder and a copy of this Remand must be made available to the examiner(s) for review, and the examiner(s) shall indicate in the report that the claims file was reviewed.  

After reviewing the claims file and examining the Veteran, the examiner(s) should respond to the following: 

(a) Identify any (and all) skin and eye conditions present or diagnosed since October 2008.  Additionally, indicate whether the Veteran has had a diagnosis of Stevens-Johnson syndrome at any time since October 2008, and, if so, identify any current residuals of Stevens-Johnson syndrome.  In doing so, the examiner should note that the term "current" means occurring at any time during the pendency of the Veteran's claim.

(b) Regarding EACH diagnosed skin condition, eye condition, and/or Stevens-Johnson syndrome and residuals, is it at least as likely as not (i.e., 50 percent probability or greater) that such disability was caused or aggravated by (1) the medication Lamictal (lamotrigine) or (2) a failure on VA's part to diagnose or treat the Veteran during VA care from October 2, 2008 to November 12, 2008, to include VA's failure to discontinue Lamictal (lamotrigine) after the first side effects were reported? 

In answering the question above, the examiner must compare the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment provided by VA to that of the Veteran's condition after such care or treatment.  The examiner should also comment on the significance, if any, of the notations in the record that the Veteran's symptoms were possibly due to drug interactions, as discussed in the Remand portion above.  

(c) If the answer to question (b) is yes, was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part a factor in the development of the additional disability?

In other words, did VA providers fail to exercise the degree of care that would be expected of a reasonable health care provider, either through action or inaction?  In so opining, the examiner should address the contention that the Veteran should not have been prescribed Lamictal (lamotrigine) for the condition for which he was treated. 

(d) If the answer to question (c) is no, was such disability due to an event not reasonably foreseeable?

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3. Thereafter, the AOJ must review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. After completing the above, and any other indicated development, the Veteran's 38 U.S.C. § 1151 claim should be readjudicated based on the entirety of the evidence.  If the claim is denied, the Veteran and his representative should be furnished a supplemental statement of the case and give the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

5. With respect to the Veteran's claim of entitlement to service connection for residuals of head trauma, the RO must complete any indicated procedural and evidentiary development, certify the appeal to the Board, and schedule the Veteran for a videoconference Board hearing at the RO before a Veterans Law Judge.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  A copy of the letter should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for the purpose of appellate disposition, in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

